Citation Nr: 1735806	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  09-01 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972 and from April 1974 to January 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and April 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2011, in support of this claim (and also another that he also had appealed), the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is in his claims file, so of record. 

In a May 2013 decision, the Board denied this claim of entitlement to service connection for hypertension, alleged to be secondary to service-connected Type II Diabetes Mellitus.  The Veteran appealed the Board's denial to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In a January 2014 Order, the Court granted a Joint Motion for Partial Remand, vacating the portion of the Board's decision that had denied entitlement to service connection for hypertension and remanding this claim back to the Board for further development and readjudication in compliance with directives specified.

Subsequently, in September 2014, after receiving the case back from the Court, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development, including obtaining a VA medical nexus opinion concerning the etiology of the Veteran's hypertension, to specifically include considering whether this disease at issue was caused or aggravated by his service-connected Type II Diabetes Mellitus or upper and lower extremity peripheral neuropathy.  A VA compensation examination since was performed in November 2014.  But because the examination report required clarification as to when the Veteran's hypertension was diagnosed, and because he had raised an additional theory of entitlement, the Board again remanded the claim in July 2015.  Unfortunately, the claim required further development and was remanded once more in November 2015 for an addendum medical opinion from the VA examiner and to provide the Veteran's private physician an opportunity to provide explanatory rationale in support of a medical opinion issued in October 2015.  The claim has now returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's hypertension is as likely as not caused or aggravated by service-connected diabetes and PTSD. 


CONCLUSION OF LAW

The criteria are met for entitlement to service connection for hypertension as secondary to service-connected disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for hypertension as it was incurred during active duty service, or in the alternative, was incurred secondary to a service-connected disability.  The Veteran specifically contends that his hypertension is caused or aggravated by service-connected PTSD, diabetes mellitus, and diabetic complications including neuropathy, peripheral vascular disease, and retinopathy.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection is also provided for a disability, which is proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).
The evidence of record establishes the presence of a current disability as hypertension was initially diagnosed in April 2005 at the Indianapolis VA Medical Center (VAMC).  The Veteran has received consistent treatment for the disability since that time.  The weight of the evidence also establishes a link between the Veteran's hypertension and service-connected diabetes and PTSD.  Although the record contains VA medical opinions dated in November 2014, August 2015, December 2015, and August 2016 weighing against service connection, these medical opinions, all provided by the same examiner, are repetitive, are not supported by a proper explanatory rationale, and so are of lessened probative value. An October 2015 medical opinion provided by a private physician weighing in favor of service connection is also of reduced probative value as it is also not accompanied by an adequate rationale.  The Board finds that the most probative evidence regarding the etiology of the claimed hypertension is the August 2017 opinion of a VA medical expert who determined, after a complete review of the evidence, that it was at least as likely as not that the Veteran's hypertension was caused or aggravated by the service-connected diabetes and PTSD.  The expert medical opinion was well-explained and supported by specific reference to evidence in the claims file and research of current medical literature.  The Board therefore finds that it is the most persuasive medical evidence and establishes a link between the Veteran's hypertension and his service-connected disabilities.  The weight of the evidence is in favor of the claim and it is granted.


ORDER

Entitlement to service connection for hypertension as secondary to service-connected diabetes and hypertension is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


